Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 05/09/2022. In virtue of this communication, claims 1-50 are currently pending in this Office Action.

Priority
2.	Applicant' s claim for the benefit of the provisional applications 63/012,433 and 62/911,556 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
3.	Applicant’s election without traverse of Species I (Claims 1-13 and 26-38) in the reply filed on 05/09/2022 is acknowledged.
	It’s suggested that the non-elected claims shall be cancelled in order to advance the prosecution.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 8-13, 26, 27, and 33-38  are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. Patent No.: US 9,693,356 B1 in view of Nasir et al. Pub. No.: US 2017/0195424 A1.

Claim 1
Ren discloses a method of operating a user-equipment (UE) gateway device (mobile accepter 110 in fig. 1-2 & 7-8) to establish access for an end-point device (IoT device in fig. 1-8) coupled to the UE gateway device, comprising: 

    PNG
    media_image1.png
    501
    732
    media_image1.png
    Greyscale

receiving a connection request from the end-point device (805 in fig. 8 for receiving connection request from IoT device); 
creating a registry entry (buffer lower priority traffic in lines 1-3 of col. 5 and fig. 2; profile A, B, or C or QCI in col. 10 could be said a registry entry) with a digital identity for the end-point device (for reach registered IoT device with a unique identifier and a connection profile in lines 33-52 of col. 9, a digital identity = a unique identifier of IoT) in the UE gateway device (710 in fig. 7 and 810 in fig. 8, see lines 55-67 of col. 11); and 
recording activities with devices in communications with the end-point device into the registry entry (as explained in lines 1-3 of col. 5, mobile acceptor 110 would monitor IoT activities in accordance with their profile as depicted in fig. 7-8);
locking the registry entry in the security registry after a set period of time (as depicted in fig. 6-8, based on the profile of IoT devices, their connection request would be ignored or blocked in accordance with required QCI timeframes; note: claim does not specifically define what locking is, accordingly, locking could be reasonably interpreted as blocking connection, see MPEP 2111).
	Although Ren does not disclose: “a security registry of the UE gateway device; and transmitting a second registry entry derived from the registry entry to a network device coupled to the UE gateway device”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of “a security registry of the UE gateway device”, recall that Ren discuss the network-related functions such as security, authentication and authorization, network policies and subscriber profiles (lines 17-31 of col. 4). In particular, Nasir teaches activation data including information regarding IoT device security credentials (activation data 101 in fig. 1A and par. 0013; see application 122 on UE 120 in fig. 1-3 having IoT data table 340 in fig. 3B including security credential column along with application server address under device information fields 344 explained in par. 0051; therefore, any column in IoT data table or IoT device information shown below is a security registry).

    PNG
    media_image2.png
    333
    521
    media_image2.png
    Greyscale

	Secondly, to consider obviousness of the claim limitation “transmitting a second registry entry derived from the registry entry to a network device coupled to the UE gateway device”, recall that Ren explains mobile accepter for relaying connection request from IoT device to base station (fig. 6C, lines 24-41 of col. 11). Herein, a registry entry with a digital identity is reasonably interpreted as profile or QCI requirement with ID of IoT explained in Ren (see col. 9-10). If teaching of Ren mentioned above are compared to the addressing claim limitation, Ren misses to cover “a second registry derived from the registry entry”. In particular, Nasir teaches generating activation request with IoT device identifier that could be used to derive IoT device information including make and model, equipment identifier, sensor, security credential (par. 0051 & 0060-0061), and transmitting the generation activation request with additional information explained in par. 0061 such as a password, account number, or environmental conditions (see fig. 5; accordingly, second registry derived could be information derived from the bar code captured in par. 0060 or the information derived from fig. 3B or par. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify smart on-demand Internet of Things IoT connections of Ren by providing IoT device activation as taught in Nasir to obtain the claimed invention as specified in the claim. Such a modification would have included IoT device management to register multiple IoT devices so that user could have effectively managed the multiple IoT devices for collecting and forwarding the data as suggested in par. 0001 of Nasir.

Claim 2
Ren, in view of Nasir, discloses the method of claim 1, wherein the security registry is a Known Communicators Network (KCN) registry (KCN = IMEI or MEID or UUID in lines 43-52 of col. 9 in Ren and identifier field name or MAC address in par. 0050 and credential or a password or account number in par. 0061 of Nasir; accordingly, the combined prior art reads on the claim).

Claim 8
Ren, in view of Nasir, discloses the method of claim 1, further including allowing communications with the end-point device that is consistent with the security registry (fig. 7-8 in Ren; IoT data table in fig. 3B and a password in par. 0061 of Nasir; and therefore, the combined prior would have rendered the claim obvious).

Claim 9
Ren, in view of Nasir, discloses the method of claim 1, wherein the second registry entry is an abstracted registry from the registry entry (profile or QCI in fig. 7-8 of Ren could be said an abstracted registry; If IoT data table in fig. 3B of Nasir could be represented by a password or credential as explained in par. 0061, then it’s abstracted registry; thus, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 10
Ren, in view of Nasir, discloses the method of claim 1, wherein the second registry entry is a full registry from the registry entry (a full registry could be reasonably interpreted as IoT data table depicted in fig. 3B of Nasir because it has fully detained).

Claim 11
Ren, in view of Nasir, discloses the method of claim 1, wherein the end-point device is a user equipment device, an internet-of-things device (Ren, IoT in fig. 1-8; IoT device in fig. 1-2 of Nasir; therefore, the combined prior art meets the claim condition), an energy network device, or a roaming energy network device.


Claim 12
Ren, in view of Nasir, discloses the method of claim 1, wherein creating a registry entry includes requesting authorization from an administrative device coupled to the UE gateway (Nasir, activation request in fig. 1A in view of fig. 3B and 510-520 in fig. 5); and
receiving authorization from the administrative device (Nasir, activation instructions 105 in fig. 1B in view of 530 of fig. 3; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 13
Ren, in view of Nasir, discloses the method of claim 1, wherein locking the registry entry (fig. 7-8 of Ren and fig. 3B of Nasir) includes requesting authorization from an administrative device coupled to the UE gateway (consider fig. 7-8 for performing steps including conjunction between accepter and network scheduler, see lines 55-67 of col. 11 and col. 12-13 in view of fig. 7-8 in Ren; Nasir, activation request in fig. 1A in view of fig. 3B and 510-520 in fig. 5); and 
receiving authorization from the administrative device (Nasir, activation instructions 105 in fig. 1B in view of 530 of fig. 3; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).



Claim 26, 27, and 33-38
	Claims 26, 27, and 33-38 are device claims corresponding to method claims 1, 2, and 8-13. All of the limitations in device claims 26, 27 and 33-38 are found reciting the structures of the same scopes of the respective limitations of claims 1, 2, and 8-13. Accordingly, claims 26, 27 and 33-38 are considered obvious by the same rationales applied in the rejection of claims 1, 2, and 8-13 respectively, set forth above.

    PNG
    media_image3.png
    488
    559
    media_image3.png
    Greyscale

	Additionally, regarding to structures in claim 26, Ren discloses a user-equipment (UE) gateway device (fixed acceptor or mobile acceptor 110 in fig. 1-2), comprising: a radio device (antenna assembly 250 in fig. 2) that communications with a network (acceptor 110 communicating to scheduler 120 in fig. 1, 4 & 6 via base station); a router (240 in fig. 2) coupled to the radio device (communication interface 240 coupled to antenna assembly 250 in fig. 2); and one or more device interfaces (cellular interface 242 and local interface 244 in fig. 2) coupled to the router (240 in fig. 2).

7.	Claims 3-7 and 28-32  are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Nasir and Yacoub et al. Pub. No.: US 2016/0205097 A1.

Claim 3
Although Ren, in view of Nasir, does not disclose “the method of claim 2, wherein the KCN registry is a root KCN registry”, claim 3 is considered obvious by the following rationales.
In fact, claim does not specifically define what are involved in “a root KCN registry” and what are required to be “a root KCN registry”. If so, IoT device information in fig. 3B of Nasir including make and mode, equipment identifier, sensor, security credential and application server address (par. 0050-0051 & 0060-0062) could have read on a root KCN registry. In particular, Yacoub teaches storing the association of a device with its public key or certificate containing a public key in DN registry records (par. 0032 & 0034, 350 in fig. 3B and see DNS registry 435 in fig. 4A) and explaining registration service rooted in the DNS registry (par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify smart on-demand Internet of Things IoT connections of Ren in view of Nasir by providing ownership of IoT device using domain name system services as taught in Yacoub to obtain the claimed invention as specified in the claim. Such a modification would have established ownership of a component of an internet of things IoT device to register an identifier and a public key of the IoT device in domain name system so that DNS record could have transparently provided a security, privacy and a chain of ownership of the IoT device as suggested in par. 0001 & 0011 of Yacoub.

Claim 4
Ren, in view of Nasir and Yacoub, discloses the method of claim 3, wherein the registry entry in the root KCN registry includes the digital identity for the end-point device, a contract ledger for the end-point device, a predictive device profile for the end-point device, and a secure ID management for the end-point device (profile and QCI in col. 7-8 and a contracted vehicle in lines 23-36 of col. 3 and fig. 7-8 in Ren; IoT device information in fig. 3B in Nasir; fig. 3-4A and par. 0041 & 0049-0052 in Yacoub; accordingly, one of ordinary skill in the art would have expected the claim to perform equally with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 5
Ren, in view of Nasir and Yacoub, discloses the method of claim 4, wherein the predictive device profile includes access permissions for connections to the end-point device and an activities log for each of the connections to the end-point device (fig. 7-8 and profile and QCI explained in col. 7-8 of Ren; fig. 3B of Nasir; accordingly, the combined prior art would have rendered the claim obvious).


Claim 6
Ren, in view of Nasir and Yacoub, discloses the method of claim 5, further including alerting to an attempted connection to the end- point device that is not supported by the predictive device profile (Ren, fig. 7-8 connection denied for IoT device based on profile in fig. 7 and QCI priority in fig. 8 to combine with instructions sent to IoT in fig. 1A-C of Nasir; accordingly, one of ordinary skill in the art would have expected connection request denied due to profile or QCI priority in fig. 7-8 of Ren to include instructions in fig. 1B-C of Nasir like try again in 15 minutes later or one hour later; see MPEP 2143, KSR Exemplary Rationale G).

Claim 7
Ren, in view of Nasir and Yacoub, discloses the method of claim 4, wherein the secure ID management assigns unique IDs and security levels for the end-point device (IoT device information including equipment identifier and security credentials in fig. 3B of Nasir; public key and private key, i.e., different levels, in fig. 3-4 of Yacoub; and thus, the combined prior art renders the claim obvious).

Claim 28-32
	Claims 28-32 are device claims corresponding to method claims 3-7. All of the limitations in claims 28-32 are found reciting the structures of the same scopes of the respective limitations of claims 3-7. Accordingly, claims 28-32 can be considered obvious by the same rationales applied in the rejection of claims 3-7 respectively, set forth above.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/San Htun/
Primary Examiner, AU 2643